Judgment, Supreme Court, New York County (Thomas Galligan, J.), rendered May 18, 1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the first degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. The codefendant’s acquittal does not warrant a different conclusion (see, People v Rayam, 94 NY2d 557).
The court responded meaningfully to a jury note regarding the legality of the arresting officer’s search of the bag of drugs (see, People v Almodovar, 62 NY2d 126; People v Malloy, 55 NY2d 296). The court was not required to go beyond the specific request contained in the jury note and recharge the jury on the assessment of credibility (see, People v Jiminez, 244 AD2d 289, lv denied 91 NY2d 927).
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur — Nardelli, J. P., Ellerin, Wallach, Lerner and Friedman, JJ.